                              IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                            BEAUMONT DIVISION


CHARLES JEROME VERDINE                                     §

VS.                                                        §                 CIVIL ACTION NO. 1:19-CV-280

DIRECTOR, TDCJ-CID                                         §


              MEMORANDUM ORDER ADOPTING THE MAGISTRATE JUDGE’S
                       REPORT AND RECOMMENDATION
         Petitioner, Charles Jerome Verdine, a prisoner confined at the Michael Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends the petition be dismissed as unexhausted and time-barred.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.1

                                                       ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.

         Furthermore, the Court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not proceed

unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a


         1
           Petitioner filed correspondence on November 1, 2019 which is difficult to decipher (docket entry no. 14). On
November 20, 2019, another inmate filed a Notice with the Court stating petitioner could not read or write and was trying
to find help from another inmate to help him file a response and that the unit was on lock down (docket entry no. 13).
Despite ample time to do so, petitioner has yet to file Objections.
certificate of appealability requires the petitioner to make a substantial showing of the denial of a

federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke,

362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate

among jurists of reason, that a court could resolve the issues in a different manner, or that the

questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of the

petitioner, and the severity of the penalty may be considered in making this determination. See

Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).
       In this case, petitioner has not shown that any of the issues would be subject to debate among

jurists of reason. The questions presented are not worthy of encouragement to proceed further.

Therefore, the petitioner has failed to make a sufficient showing to merit the issuance of certificate

of appealability. Accordingly, a certificate of appealability will not be issued.

       SIGNED this the 3 day of April, 2020.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                  2
